DETAILED ACTION
This communication is in response to Applicant’s amendment filed on 06/13/2022. Claims 1, 5-8, 12, 14-19, 23-24, 28-29 and 32 have been amended, and claims 2-4, 9, 20-22, 25-27, 30-31 and 33-38 have been canceled. Claims 1, 5-8, 10-19, 23-24, 28-29 and 32 are directed towards AUTHENTICATION DEVICE, AUTHENTICATION SYSTEM, AND AUTHENTICATION METHOD. Claims 1, 5-8, 10-19, 23-24, 28-29 and 32 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s amendments/arguments submitted on 06/13/2022 have been considered and are deemed to be persuasive, and therefore the examiner withdraws the objections to the claims and the abstract, and withdraws the previous office action rejection under 35 USC 103, and 35 USC 112(b).

Terminal Disclaimer
The terminal disclaimer filed on 06/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/317,195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ebenesar D. Thomas (Reg. No. 62,499) on July 21, 2022 and July 28, 2022.

The application has been amended as follows:

1. (currently amended): An authentication device comprising: 
a memory configured to store instructions; and 
a processor configured to execute the instructions to: 
output at least three instructions in a sequence corresponding to an authentication request from a user, the at least three instructions comprise:
output a first instruction, the first instruction comprising first information and second information, the first information requesting [[a]] the user to perform a first challenge, wherein the first challenge requesting the user to move the face of the user in a first direction, and the second information corresponding to a first period of time the face of the user continuously keeps facing in the first direction of the first information; 
output a second instruction, the second instruction comprising third information and fourth information, the third information requesting the user to perform a second challenge, and the fourth information corresponding to a second period of time the user has to perform the second challenge; 3
output a third instruction, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to perform a third challenge, wherein the third challenge requesting the user to move the face of the user in a second direction different from the first direction, and the sixth information corresponding to a third period of time the face of the user continuously keeps facing in the second direction of the fifth information; 
capture a first facial image 
capture 
capture a second facial image 

  Output a result indicating that the user is a real human in a case where an amount of time the user continuously keeps facing in the first direction after moving the face of the user towards the first direction satisfies the second information, an amount of time the user spent performing the second challenge satisfies the fourth information, an amount of time the user continuously keeps facing in the second direction after moving the face of the user towards the second direction satisfies the sixth information, and a response to the first challenge, a response to the second challenge and a response to the third challenge are correct.
2. (Cancelled)
3. (Cancelled)
4. (Cancelled)
5. (currently amended): The authentication device according to claim 1, wherein the first facial image second facial image 

6. (currently amended): The authentication device according to claim 1, wherein the first instruction[[s]] indicates [[an]] a first facial icon image a second facial icon image 

7. (currently amended): The authentication device according to claim 1, wherein the [[a]] first facial image the [[a]] second facial image 

8. (currently amended): The authentication device according to claim 1, wherein the processor is further configured to display a direction corresponding to a movement of [[a]] the face of the user performed according to the first information or the fifth information using a facial icon image.  

9. (Cancelled)

10. (previously presented): The authentication device according to claim 1, wherein the first challenge, the second challenge and the third challenge are different operations to be performed by the user.  

11. (previously presented): The authentication device according to claim 1, wherein the first instruction, the second instruction and the third instruction are continuously presented to the user.  

12. (currently amended): The authentication device according to claim 1, wherein each of [[a]] the first facial image the second facial image 

13. (previously presented): The authentication device according to claim 8, wherein each of the second information and the sixth information is associated with different periods of time.  

14. (currently amended): The authentication device according to claim 1, wherein the result does not indicate that the user is a real human when the amount the first direction after moving the face of the user towards the first direction does not satisfy the second information, when the amount spent amount the second direction after moving the face of the user towards the second direction does not satisfy the sixth information, when a movement of the face of the user in a direction represented in [[a]] the first facial image the second facial image challenge is incorrect.  

15. (currently amended): The authentication device according to claim 1, wherein the first instruction, the second instruction and the third instruction comprise [[a]] requests for biometric information [[on]] of the user.
16. (currently amended): The authentication device according to claim 15, wherein the processor is further configured to determine that the user is a pre-registered user based on the biometric information included in [[the]] any response.
17. (currently amended): The authentication device according to claim 15, wherein the processor is further configured to determine that the user is a pre-registered user based on the biometric information included in [[the]] any response when the result does not indicate that the user is a real human.
18. (currently amended): The authentication device according to claim 15, wherein the processor is further configured to determine not a pre-registered user based on the biometric information included in [[the]] any response when the result does not indicate that the user is a real human.

19. (currently amended): An authentication device comprising: 
a memory configured to store instructions; and 
a processor configured to execute the instructions to: 
output at least three instructions in a sequence corresponding to an authentication request from a user, the at least three instructions comprise:
output a first instruction, the first instruction comprising first information and second information, the first information requesting [[a]] the user to perform a first challenge, wherein the first challenge requesting the user to move the face of the user in a first direction, and the second information corresponding to a first period of time the face of the user continuously keeps facing in the first direction of the first information; 
output a second instruction, the second instruction comprising third information and fourth information, the third information requesting the user to perform a second challenge, and the fourth information corresponding to a second period of tim
output a third instruction, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to perform a third challenge, wherein the third challenge requesting the user to move the face of the user in a second direction different from the first direction, and the sixth information corresponding to a third period of time the face of the user continuously keeps facing in the second direction of the fifth information; 
capture a first facial image 
capture 
capture a second facial image 

authenticate an access to an external device in a case where an amount of time the user continuously keeps facing in the first direction after moving the face of the user towards the first direction satisfies the second information, an amount of time the user spent performing the second challenge satisfies the fourth information, an amount of time the user continuously keeps facing in the second direction after moving the face of the user towards the second direction satisfies the sixth information, and a response to the first challenge, a response to the second challenge and a response to the third challenge are correct.
20. (canceled).
21. (canceled).
22. (canceled).
23. (currently amended): The authentication device according to claim 19, wherein the processor is further configured to deny access to [[an]] the external device when the amount the first direction after moving the face of the user towards the first direction does not satisfy the second information, when the amount amount the second direction after moving the face of the user towards the second direction does not satisfy the sixth information, when a movement of the face of the user in a direction represented in [[a]] the first facial image the second facial image challenge is incorrect.  

24. (currently amended): A method of [[authentication]] authenticating a user comprising: 
outputting at least three instructions in a sequence corresponding to an authentication request from the user, the at least three instructions comprise:
outputting a first instruction, the first instruction comprising first information and second information, the first information requesting [[a]] the user to perform a first challenge, wherein the first challenge requesting the user to move the face of the user in a first direction, and the second information corresponding to a first period of time the face of the user continuously keeps facing in the first direction of the first information; 
outputting a second instruction, the second instruction comprising third information and fourth information, the third information requesting the user to perform a second challenge, and the fourth information corresponding to a second period of tim
outputting a third instruction, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to perform a third challenge, wherein the third challenge requesting the user to move the face of the user in a second direction different from the first direction, and the sixth information corresponding to a third period of time the face of the user continuously keeps facing in the second direction of the fifth information; 
capturing a first facial image 
capturing 
capturing a second facial image 

  Outputting a result indicating that the user is a real human in a case where an amount of time the user continuously keeps facing in the first direction after moving the face of the user towards the first direction satisfies the second information, an amount of time the user spent performing the second challenge satisfies the fourth information, an amount of time the user continuously keeps facing in the second direction after moving the face of the user towards the second direction satisfies the sixth information, and a response to the first challenge, a response to the second challenge and a response to the third challenge are correct.
25. (Canceled).
26. (Canceled).
27. (Canceled).
28. (currently amended): The method amount the first direction after moving the face of the user towards the first direction does not satisfy the second information, when the amount spent amount the second direction after moving the face of the user towards the second direction does not satisfy the sixth information, when a movement of the face of the user in a direction represented in [[a]] the first facial image the second facial image challenge is incorrect.  

29. (currently amended): A non-transitory computer readable medium having stored therein a program executed by one or more processors for performing a method of [[authentication]] authenticating a user comprising: 
outputting at least three instructions in a sequence corresponding to an authentication request from the user, the at least three instructions comprise:
outputting a first instruction, the first instruction comprising first information and second information, the first information requesting [[a]] the user to perform a first challenge, wherein the first challenge requesting the user to move the face of the user in a first direction, and the second information corresponding to a first period of time the face of the user continuously keeps facing in the first direction of the first information; 
outputting a second instruction, the second instruction comprising third information and fourth information, the third information requesting the user to perform a second challenge, and the fourth information corresponding to a second period of tim
outputting a third instruction, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to perform a third challenge, wherein the third challenge requesting the user to move the face of the user in a second direction different from the first direction, and the sixth information corresponding to a third period of time the face of the user continuously keeps facing in the second direction of the fifth information; 
capturing a first facial image 
capturing 
capturing a second facial image 

  Outputting a result indicating that the user is a real human in a case where an amount of time the user continuously keeps facing in the first direction after moving the face of the user towards the first direction satisfies the second information, an amount of time the user spent performing the second challenge satisfies the fourth information, an amount of time the user continuously keeps facing in the second direction after moving the face of the user towards the second direction satisfies the sixth information, and a response to the first challenge, a response to the second challenge and a response to the third challenge are correct.
30. (Canceled)
31. (Canceled)
32. (currently amended): The authentication device according to claim 1, wherein the second period of time is different from the first period of time.
33. (Canceled)
34. (Canceled)
35. (Canceled)
36. (Canceled)
37. (Canceled)
38. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Koo U.S. Patent No. 9,251,401 B1, Karmarkar et al. U.S. Patent Pub No. 2015/0135309 A1, Ali et al. U.S. Patent Pub. No. 2013/0133055 A1, and Norbisrath et al. U.S. Patent Pub. No. 2013/0225129 A1. 
Koo discloses a method for authenticating a live person subject. The method includes receiving an authentication request from a user, generating a sequence of instructions instructing the user to point a face toward a sequence of facial directions, wherein the sequence of facial directions are randomly generated using a random sequence generation algorithm, presenting the sequence of instructions to the user, capturing, while presenting the sequence of instructions to the user, a sequence of live-captured facial images (LCFIs) based on a pre-determined frame rate, and generating an authentication result identifying the user as the live person subject by at least, matching the sequence of LCFIs to multiple reference facial images of the live person subject and validating each LCFI in the sequence of LCFIs based on a pre-determined criterion.
Karmarkar discloses a method includes providing an image to a user. The image is provided with a computer display. An eye-tracking data obtained from the user when the user views the image. A user attribute is determined based on the eye-tracking data. The user is enabled to access a digital resource when the user attribute is associated with a permission to access the digital resource. An instruction can be provided to the user regarding a pattern of viewing the image. The pattern of viewing the image can include instructing the user to gaze on a specified sequence of image elements.
Ali discloses an authentication method that continuously collect dynamic personal identification data (DPID) samples through a user device by using one or more sensors to continuously collect biometric and location data samples associated with the user and then securely transfer the DPID samples to a central authentication server where attributes of the DPID samples may be captured and incorporated as part of a challenge-response pair which requests an arbitrarily generated N-tuple of the DPID samples from a predetermined time interval from the user device that is unique to the user and dynamic based on the sensed data and the time-interval of collection.
Norbisrath discloses a method of performing biometric authentication with a mobile station having a camera, front side display and integrated authentication server. The method comprises activating the camera when initiating, receiving, or accepting a call and capturing optical information in one or a plurality of sequences at least between the setup or acceptance of the call and the start of the conversation and transferring the captured optical information to the authentication server; authenticating the user by comparing the optical information with the biometric data previously captured, by identifying and matching characteristics captured from different angles; and performing defined actions as a result of the authentication.
Even though, the prior art of record teaches systems and methods performing the above-mentioned steps, the prior art of record fails to disclose, individually or in combination, all the limitations in the manner recited in independent claims 1, 19, 24 and 29. Specifically, none of the prior art of record discloses output at least three instructions in a sequence corresponding to an authentication request from a user, the at least three instructions comprise: output a first instruction, the first instruction comprising first information and second information, the first information requesting the user to perform a first challenge, wherein the first challenge requesting the user to move the face of the user in a first direction, and the second information corresponding to a first period of time the face of the user continuously keeps facing in the first direction of the first information; and output a third instruction, the third instruction comprising fifth information and sixth information, the fifth information requesting the user to perform a third challenge, wherein the third challenge requesting the user to move the face of the user in a second direction different from the first direction, and the sixth information corresponding to a third period of time the face of the user continuously keeps facing in the second direction of the fifth information; output a result indicating that the user is a real human or authenticate access to an external device in a case where an amount of time the user continuously keeps facing in the first direction after moving the face of the user towards the first direction satisfies the second information, an amount of time the user spent performing the second challenge satisfies the fourth information, an amount of time the user continuously keeps facing in the second direction after moving the face of the user towards the second direction satisfies the sixth information, and a response to the first challenge, a response to the second challenge and a response to the third challenge are correct. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render claims 1, 19, 24 and 29 allowable.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amount to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 19, 24 and 29) obvious. For these reasons claims 1, 19, 24 and 29 are deemed to be allowable over the prior art of record, and claims 5-8, 10-18, 23, 28 and 32 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492